CANTY, J.
I concur in that part of the foregoing opinion which holds that it was a question for the jury whether or not the trunks in question were ever delivered to the station agent, and therefore the trial court erred in ordering a verdict for plaintiffs. It was a question for the jury whether or not the minds of the expressman and the agent ever met on the proposition that the trunks were delivered to the railroad company, or that the expressman sufficiently identified the particular trunks so that the agent should have known which ones they were. I concur also in that part of the *240opinion which holds that the court should take judicial notice of the general custom of railroad companies to carry on their passenger trains, as the baggage of commercial travelers, sample cases, which contain the merchandise of their employers, carried from place to place with the traveling man for the purpose of being used as samples in making sales by him for his employer. But I cannot concur in the proposition assumed in the opinion that we must presume that there are conditions or limitations attached to this custom which prevent it from having any effect as applied to this case. If the conditions and limitations referred to are a part of the general custom, we should take judicial notice of them also. If they are not a part of such general custom, but are restrictions placed on the general custom by the particular railroad company, then the burden was on it to plead and prove the particular limitation or condition so placed by it on the carrying of sample cases. The fact that the station agent did not know that the trunks presented were sample cases containing valuable samples is immaterial. It is enough that he knew that in the course of business such sample cases were likely to be presented by a traveling man at any time.